Citation Nr: 1748081	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2011, for the assignment of a temporary total 100 percent rating based on surgical or other treatment necessitating convalescence. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 17, 2017. 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1966 to June 1970, to include service in the Republic of Vietnam (RVN).  Amongst his many honors and decorations, the Veteran was awarded the Combat Aircrew Insignia. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, October 2015 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to an initial increased rating for PTSD and entitlement to a TDIU prior to April 17, 2017, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent coronary artery bypass grafting (CABG) surgery on January 27, 2011. 

2.  There is no formal or informal claim of record that can provide a basis to assign an effective date earlier than April 29, 2011, for a temporary total rating for treatment for ischemic heart disease requiring convalescence. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 2011, for the assignment of a temporary total 100 percent rating based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.31, 4.30 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical evidence of record indicates that the Veteran underwent a CABG surgery on January 27, 2011.  The Veteran then filed a claim for a temporary total rating on February 4, 2011, presumably with his county services officer at the North Carolina Division of Veterans Affairs (NCDVA).  It was received by VA on April 29, 2011.  The VA RO assigned a temporary total rating for treatment of the Veteran's ischemic heart disease effective April 29, 2011, and assigned a 30 percent rating beginning May 1, 2011, which concluded three months elapsing from the date of the Veteran's surgery.  

The Veteran seeks entitlement to an effective date prior to April 29, 2011, for a temporary total rating for his treatment requiring convalescence.  In his substantive appeal, the Veteran asserted that he had signed and filed his claim on February 4, 2011, and filed it with his state service organization, NCDVA, on that date.  The Veteran asserted that he should not be penalized if NCDVA did not file the claim on his behalf until April 29, 2011. 

Under applicable law and regulations, effective dates are assigned to a large extent based upon when claims are filed.  Specifically, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will generally be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date; otherwise, date of receipt of claim.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that a report of an examination or hospitalization which meets certain requirements may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or disallowed for the reason that the disability is not compensable in degree, the receipt of a VA examination report will be accepted as an informal claim for increased benefits, when the report relates to examination or treatment of a disability for which service-connection has previously been established.  The date of the VA outpatient or hospital examination will be accepted as the date of receipt of a claim.

As is pertinent to this claim, there are no VA Medical Center treatment records in the claims file, and the Veteran has not asserted that there are any, pertaining to the relevant time period.  Thus, the Board finds that VA treatment records cannot under the criteria of 38 C.F.R. § 3.157(b) be accepted in this matter as an informal claim for an increased rating for low back disability.  As for private records, such can also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).  While private medical records for ischemic heart disease dated prior to April 29, 2011, have been associated with the claims file, the Board notes that none of the private medical records submitted by the Veteran were received prior to April 29, 2011.  As such, the private medical records cannot afford a basis for an earlier claim in this case.

While the Board understands the Veteran's frustrations, the NCDVA is not under the jurisdiction of VA, and as such, the date of claim remains the date the claim was submitted to VA.  In conclusion, the date of the Veteran's claim in this case is April 29, 2011, and the Board finds that there is no basis to assign a temporary total rating for the Veteran's heart surgery prior to that date as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date prior to April 29, 2011, for a temporary total rating for treatment requiring convalescence is denied. 




REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In his June 2016 substantive appeal, it was reported that the Veteran's PTSD symptoms had significantly increased, to include since his last VA examination.  A review of the record shows that the Veteran was afforded a VA examination for his PTSD in August 2015.  Further, the most recent medical records associated with the claims file extend only until October 2015.  As the evidence of record indicates that his PTSD symptoms have increased in severity since that time, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD. 

With regard to the Veteran's claim for TDIU, the Board finds that the Veteran's claim is inextricably intertwined with the claim for an increased rating addressed in this remand.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.  

Additionally, the examiner should discuss the impact of the psychiatric symptoms on the Veteran's ability to work.  Any expected limitations in the workplace should be identified, such as an inability to get along with peers or with supervisors, deficits in concentration, irritability, and any other relevant considerations.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


